139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rose Michelle CHAMBLESS, Plaintiff-Appellee,v.Venturay County of, Larry Carpenter, Sheriff;  K. Cozzens,Sergeant;  M. Paschia, Deputy Sheriff;  Donald E.Berg;  Twenty Unknown Named Defendants, Defendants,andHarold HANLEY, Defendant-Appellant.
No. 96-56523.D.C. No. CV-95-3398-CBM.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted:  Feb. 2, 1998.Decided Feb. 25, 1998.

Appeal from the United States District Court for the Central District of California Consuelo B. Marshall, District Judge, Presiding.
Before PREGERSON, BEEZER, and HALL, Circuit Judges.


1
MEMORANDUM*


2
We affirm the order denying defendant's motion for summary judgment for the reasons stated in the district court's opinion.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3